The defendant is a municipal corporation, and, by its charter, is clothed with power to cause the construction of sewers. On the 23d day of October, 1878, it made and entered into a contract in writing with Broderick and Ellis for the construction of a sewer in and through one of its streets called State street. The specifications for the work provided that all damages arising from blasting to be done in the construction of the sewer should be paid for by the contractors. State street crossed Market street at right angles. On the 7th day of December, 1878, the plaintiff came into the village with a team and tied his horses to a post in Market street about fifteen feet from State street, in front of a grocery, and went into the grocery, and while there the contractors fired a blast in State street which frightened the team. The plaintiff rushed from the grocery and while attempting to control the team was severely injured. The place where the blast was fired was about 200 feet from Market street, and the team where it was fastened in Market street was not visible from the place of the blasting. The claim of the plaintiff is, that the defendant is responsible to him for the injury he sustained in consequence of the frightening of the horses by the blast.
At the place where the horses were fastened the street was in perfect condition and the horses did not become restless or frightened from anything existing in the street, and the accident was in no way caused by any imperfect condition of the street, but simply by noise resulting from the blast.
If there was any culpable carelessness which caused the injury to the plaintiff, it was that of the contractors. They had entire control of the work and the manner of its performance. *Page 149 
They could choose their own time for firing the blasts and select their own agents and instrumentalities. They could make the charges of powder large or small, and they could, in some degree, smother the blasts so as to prevent falling rocks and much of the noise of the explosion; or they could carelessly omit all precautions, and for the consequences of their negligence they alone would be responsible. If it was a prudent thing to notify persons in the vicinity of the blast before it was fired, then the contractors should have given the notice; but the duty to give it did not devolve upon the village. And for these conclusions the cases of Pack v. Mayor, etc. (8 N.Y. 222);Kelly v. Mayor, etc. (11 id. 432), and McCafferty v.Spuyten Duyvil. etc., Railroad Company (61 id. 178), are ample authority.
It is conceded by the learned counsel for the appellant that if the plaintiff had been hit by a fragment of rock thrown by the blast, the defendant would not have been and the contractors would alone have been responsible. So, too, if a fragment of rock had struck one of the horses, or had fallen or passed near them and thus had frightened them causing the injury to the plaintiff, within the authorities cited the defendant would not have been responsible. And for precisely the same reason no responsibility rests upon it because the team was frightened by the noise of the explosion. A rule which would cast responsibility upon the defendant for injuries resulting from the noise of the explosion, and exempt it from responsibility for injuries caused by fragments of rock thrown by the explosion, would rest upon no rational basis and require distinctions too fine for the practical administration of justice.
The judgment should be affirmed, with costs.
All concur, except RUGER, Ch. J., not voting, and DANFORTH, J., dissenting.
Judgment affirmed. *Page 150